DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the specific probe listed in claim 1, the gene locus of CD274-PDCD1LG2 in the reply filed on 7/14/2021 is acknowledged.
Claims 1, 5-6, 8-9, 15-18 are pending.  Claims 2-4, 7 and 10-14 have been cancelled.
An action on the merits is set forth below. 
 
Nucleotide and/or Amino Acid Sequence Disclosures (Specification Objection)
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).  See attached SEQ ID Disclosure form. 
Improper Markush Grouping Rejection
5. Claims 1, 5-6, 8-9, 15-18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative 
	The Markush groupings of the combinations of probes disclose in Tables are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each biomarker probe has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the   genes being correlated with cancer in subjects. Accordingly, while the different genes are asserted to have the property of being correlated with responsiveness of immunotherapy, they do not share a substantial structural similarity essential to this activity.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 5-6, 8-9, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a process for detecting a chromosome state which represents a subgroup in a population comprising determining whether at least 10 chromosome interactions relating to that state are present or absent within  a defied region of the genome.  As such, the claims are drawn to 
The specification provides use of episwitch markers to select probes and markers for screening (p 33-35).  The specification provides a study with human patients with melanoma treated with anti-PD-1 and provides that specific biomarkers provides a signature (p. 35-36).  Further figure 5 shoes the chromosomal interactions for lung cancer and antiPDL1( p. 36).  Figure 6 disclose 13 signification makers (p 36) however, the claims are drawn to any markers in any species for any immunoresponse. The specification has not provided any critical structures to predict the functionality and further the art below describes how functionality in one particular immunoresponse in a particular species would not provide for any other functionality in other groups. 
Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation does not provide functionality between species.  Specifically Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such the even if an a SNP is found in one species to be functionally associated with immunoresponsive it does not provide support to any other species,  Juppner et al. teaches that the same alteration and functionality of response does not have to be found in any other species.
Additionally the prior art indicates that functionality of measuring drug sensitivity is affected by the structure of the variation and the drug itself, Evans (Science 1999 Vol 286 pages 487-491). Specifically Evans teaches that genetic polymorphisms in drug metabolizing enzymes, transporters, receptors, and other drug targets have been linked to inter-individual differences in the efficacy and toxicity of many medications (abstract). While Evans teaches that polymorphisms (alterations) contribute to the observed variability in treatment efficacy, there are other factors which must also be considered such as the pathogenesis and severity of the disease being treated, drug interactions, the individuals age, nutritional status, renal and liver function, and concomitant illness (page 487, col 1). Further Evans teaches that the overall pharmacologic effects of medications are typically not monogenetic traits; rather they are 
Herein, no common element or attributes of the sequences are disclosed which would permit selection chromosomal interaction in any species.  No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations or determining any immunoresponsiveness.
	In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and alterations of nucleic acids in view of the species disclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 5-6, 8-9, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 5-6, 8-9, 15-18 are indefinite over “corresponds to any one of the chromsomes interactions represented by any probe”.  The terms correspond and interactions are not defined by the instant specification. This makes the claims indefinite as it is not clear the metes and bounds of “corresponds to any one of the chromosomes interactions represented by any probe”.  It is not clear if the claims are intending that the interactions would be present or absence of hybridization, expression, a linked relationship, or any other undefined relationship. 
Claims 16-18 are indefinite over the probe in claim 16.	   It is not clear if the claims are referring to the probes recited in claim 1 or if the claim is attempting to define a different probe.  Therefore the metes and bounds are not clear.  
Claims 1, 5-6, 8-9, 15-18 are indefinite as in claim 1, the claims require determining whether at least 10 chromosome interactions  are present or absent, however, claim 1 only requires “any one of the chromosome interactions”.  
35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1, 5-6, 8-9, 16-18 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation detecting a subgroup related to immunresponsiveness based upon the detection of at least 10 chromosome interactions.
 This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of detecting does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation detecting a subgroup related to immunresponsiveness based upon the detection of at least 10 chromosome interactions is considered a natural correlation.  The step of providing detecting of at least 10 chromosome interactions in the sample are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the presence or absence of at least 10 chromosome interactions  which is considered routine analysis of regions of naturally occurring chromosome regions using known and conventional assays. Hammerman et al. (US Patent Application Publication 2016/0122829 May 5, 2016) teaches a process of determining at least 10 chromosomal interactions (probes) using qPCR (Figure 1, para 14, 68, 201-203).  As such the prior art provides routine determination of presence or absence of regions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1,5,6,9,15,17-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Hammerman et al. (US Patent Application Publication 2016/0122829 May 5, 2016).  
As noted in the 35 USC 112(b) the claims are unclear with regard to the detection of the presence or absence and the probes required by the claim.  As such the claims are being interpreted based upon the breath of the claims which would be detection of the presence or absence any at least 10 chromosomal interactions.

With regard to claim 5, the claim requires a set of steps separated by “and/or” and as such the claim is interpreted as only requiring one positive active step in the claims.  Hammerman et al. teaches detection of interactions in a sample from an individual (para 14).  
With regard to claim 6, Hammerman et al. teaches a process for medical treatment (adminstration of PD1) (para 308). 
With regard to claim 15, Hammerman et al. teaches administration of PD1 (para 308).  
With regard to claims 17-18, Hammerman et al. teaches immunoresponsiveness to an antibody specific for PD-1 (para 301).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerman et al. (US Patent Application Publication 2016/0122829 May 5, 2016) in view of Carreno et a. (US Patent Application Publication 2006/0034826 Feb 16, 2006).
With regard to claims 8 and 16, Hammerman et al. teaches a process of determining at least 10 chromosomal interactions (probes) using qPCR (Figure 1, para 14, 68, 201-203).  As discussed above, it is noted that the claims are being interpreted as requiring at least 10 interactions that do not have to specifically recite the probes of the tables, but rather have some relationship (same chromosomes).  It is noted that “optionally” language does not require the steps that follow and therefore have not been interpreted as required method steps. 
However, Hammerman et al. does not teach using PCR method steps of performing detection using ligation restriction enzyme and qPCR with a fluorophore and a quencher. 

It would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Hammerman et al. to further use known detection techniques such as the ones taught by Carreno et al. in order determine the presence of the markers taught by Hammerman et al.  The ordinary artisan would have a reasonable expectation of success as these methods of detection are routine steps to detect markers using probes. 
Conclusion
No claims are allowed. It is noted that the probe sequence required by Claim 1 is “optional” and therefore is not required by the claims.  However, it is noted that the sequence was searched and appears free of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634